DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment After Final filed on 4/6/2022 has been entered. Claims 1-11 remain for 
examination. 

Allowable Subject Matter
Claims 1-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment After Final filed on 4/6/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
1. a system for tracking as recited in claim 1, finding, monitoring, and rescuing parties in the 
outdoors, when electronic communication is unavailable, and when it is difficult to spot people on the ground because of forestry or topography, the system effects a message sent from a sender having no other effective means to communicate to monitors or rescuers, and a viewer who uses optics to detect the sender's location and their message, comprising: 
(i) a balloon inflated by Helium, raised up into the air; 
balloon i-s. being tethered with a rope to the viewer; the viewer is being located either on the ground or in the air, or on water surface of the balloon is marked 
a. a specific ratio, and 
b. a specific degree of mixing (degree of entropy) 
wherein correlate to a code taken from an agreed-upon code book, and where the ratio and the degree of entropy are Serial No.: 17/372,479 Art Unit: 2887Page 4 communicated to a viewer looking at the balloon from any direction, and having only a partial view of the surface of the balloon; 
this code being the message written by the sender on the balloon and properly interpreted by the viewer; 
(ii) the viewer is located in sight range of the balloon equipped with 
c. a digital camera that captures a surface area of the balloon, 
d. a computing device used by the viewer, interpreting the picture taken by the camera, and thereby the message raised by the user is communicated to the viewer.

ii. a method to replace a monotone color of a surface with entropic painting as recited in claim 7 wherein two distinct colors A and B that are encoding a message through entropic painting, applied to uniforms and other clothing in order to identify the wearer of such clothing by a digital camera connected to a computing device.
iii  a method to sign printed messages on documents, posters, walls and brochures as recited in claim 9, by replacing the monochrome ink with a mixture of two inks of very similar shade of a selected color, to be registered as a single color by the human eye, but be identified as two distinct shades by a digital camera,Serial No.: 17/372,479 
Art Unit: 2887Page 7 in a way where in any given area of the surface, above a certain minimum area size, the ratio between the surface portion of one shade, and the surface portion of the other shade is the same, and also the degree of mixing between the two shades is the same, 
thereby writing a second (entropic) message onto the ink arrangement of the printed letters, and where the printed letters express a different message, (the first message), 
the second message is the encrypted hash of the first message, where the encrypted hash is generated by the private key of the writer of the first message, and , where the reader of the printed surface will authenticate the writer of the first message by using the writer's public key to verify that the encrypted hash written as the second message corresponds to the hash of the first message. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887